Citation Nr: 1825131	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-27 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an increased rating for bilateral hearing loss, currently evaluated as nonconpensable.

2. Entitlement to an increased rating for status post pilonidal cystectomy, currently evaluated as nonconpensable.

3. Entitlement to service connection for a disability manifested by flu-like symptoms caused by asbestos exposure.

4. Entitlement to service connection for residuals of a low back injury due to spinal block.


REPRESENTATION

Appellant represented by:	Dominique F. Williamson, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 until November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2017. A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

During the Board hearing, the Veteran stated that his bilateral hearing loss and status post pilonidal cystectomy disabilities have gotten worse during the appeal period. (See Board hearing transcript page 4 and 8). Based on the Veteran's statements that his disabilities on appeal have gotten worse, the Board finds that VA examinations assessing their current severity are warranted. Snuffer v. Gober, 10 Vet. App. 400 (1997).


In regard to the Veteran's for entitlement to service connection for flu-like symptoms caused by asbestos exposure, the Board finds that a remand is necessary.

Regarding asbestos-related claims, there is no specific statutory guidance and the Secretary has not promulgated any regulations. VA has issued a circular on asbestos-related diseases, however. DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), provides guidelines for considering compensation claims based on exposure to asbestos. The information and instructions from the DVB Circular were included in the VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, § 7.21. In December 2005, M21-1, Part VI was rescinded and replaced with a new manual, M21-1MR, which contains the same asbestos- related information as M21-1, Part VI. The Court has held that VA must analyze an appellant's claim of service connection for asbestosis or asbestos-related disabilities using the administrative protocols found in the DVB Circular guidelines. See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, essentially acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis). 

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988). 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the claim of entitlement to service connection for flu-like symptoms caused by asbestos exposure, the Veteran claims that his flu-like conditions are caused by in-service exposure to asbestos. Firstly, the Board concedes that the Veteran had some exposure to asbestos during his active Navy service. The Veteran had active naval service from August 1968 until November 1970; with some service taking place aboard a naval ship (USS Schofield). Thus, the Veteran must be afforded a VA examination to determine if any current disability is caused by in-service asbestos exposure. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Lastly, after the issues were transferred to the Board on appeal, the Veteran submitted new evidence in regard to the issues in February 2017. The new evidence contains private treatment medical records in regard to the Veteran's low back treatment, symptomatology, and impairment. This new evidence has not yet been reviewed by the AOJ.

When evidence is received after the transfer of a case to the Board, as is the case here, the Board will determine what action is required with respect to the additional evidence. 38 C.F.R. § 19.37 (b) (2017). Under 38 C.F.R. § 20.1304 (c) (2017), any pertinent evidence submitted following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral." 38 C.F.R. § 20.1304 (c).

Where the Veteran filed his substantive appeal after February 2, 2013, and neither the Veteran nor his representative has specifically requested initial AOJ consideration of the evidence, such waiver is presumed. See 38 U.S.C. § 7105 (e) (2017) (as amended by Pub. L. No. 112-154, § 501 (Aug. 6, 2012)) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013). Here, the Veteran's substantive appeal was received after to February 2, 2013. However, during the February 20017 Board hearing, the Veteran, through his representative, explicitly rejected such waiver and clearly requested initial AOJ consideration of the evidence submitted. (See Board hearing transcript page 3). Thus, the automatic waiver provision of 38 U.S.C. § 7105 (e) does not apply in this case. Under these circumstances, the Board has no alternative but to remand the claim for service connection for residuals of a low back injury due to spinal block, to the AOJ for consideration of the evidence, in the first instance, and for issuance of a supplemental SOC (SSOC) reflecting such consideration.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for the issues on appeal, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. Schedule the Veteran for a VA medical examination with the appropriate clinician to determine the current severity of his bilateral hearing loss disability. The claims file should be made available for the examiner to review, and the examination report should reflect that such review was accomplished. All pertinent findings should be reported. 

In addition to reporting the objective test results, the examiner should fully describe the Veteran's lay accounts of functional effects caused by his hearing disability in the final report of the evaluation, such as those impacting his daily activities and employability.

3. Schedule the Veteran for a VA medical examination with the appropriate clinician to determine the current severity of his status post pilonidal cystectomy. The claims file should be made available for the examiner to review, and the examination report should reflect that such review was accomplished. All pertinent findings should be reported.

In addition to reporting the objective test results, the examiner should fully describe the Veteran's lay accounts of functional effects, such as those impacting his daily activities and employability.

4. Schedule the Veteran for a VA medical examination with the appropriate examiner in regard to entitlement to service connection for flu-like symptoms caused by asbestos exposure. The examiner must indicate receipt and review of these documents in any report generated.

The physician is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has a disability (manifested by flu-like symptoms) related to, or aggravated by, his military service, including in-service exposure to asbestos.

Provide supporting rationale, with specific references to the record, for the opinions provided; moreover, if the examiner finds that the inquiries cannot be answered without resorting to speculation, then it must be explained why it would be speculative to respond.

5. After completion of the above requested development, and any other development deemed necessary, readjudicate the claims on appeal. If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case, and afford them the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




